The motion for rehearing is filed too late to demand consideration. However, an examination of it has been made in order to determine whether in the original hearing any meritorious complaint had been overlooked.
As stated in the original opinion, the facts are not regarded such as would have required a charge on cooling time, and the charge on manslaughter, quoted in the opinion, was sufficient to guard the rights of the appellant. The case of Thomas v. State, 42 Tex.Crim. Rep., especially stressed by the appellant, is one in which in a prior assault the deceased had inflicted upon the accused a serious wound with a knife, causing pain and bloodshed. This presenting a matter which was declared by law to be adequate cause, the refusal to charge on cooling time while raised in a somewhat indefinite manner by a special charge, was regarded by the court under the facts of the case of such importance as to constitute a ground for reversal. A lack of analogy of that case with the present seems clear. It may be added that since the decision of the Thomas case, supra (which was rendered in January, 1900), the statutory law governing *Page 421 
the charge of the court had undergone material variation. At that time the statute read thus:
"Whenever it appears by the record in any criminal action, upon appeal of the defendant, that any of the requirements of the eight preceding articles have been disregarded, the judgment shall be reversed; provided, the error is excepted to at the time of the trial." (C. C. P., 1895, Art. 723.)
The corresponding article (Art. 666, C. C. P., 1925) declares that:
"The judgment shall not be reversed unless the error appearing from the record was calculated to injure the rights of defendant, or unless it appears from the record that the defendant has not had a fair and impartial trial."
The criticism of the sixteenth paragraph of the court's charge in which the jury was told in substance that if the appellant, in shooting at Nancy Johnson, not in self-defense nor under circumstances reducing the offense to manslaughter but acting upon malice aforethought, shot and killed Laura Johnson, his offense would be murder, is not sound. In view of the reference in the paragraph to the charge on self-defense and manslaughter, it was unnecessary to repeat the charge on manslaughter.
For the reasons stated the request for permission to file the motion for rehearing is denied.
Motion to file denied.